Citation Nr: 0016104	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder (diagnosed as bipolar disorder and paranoid 
schizophrenia) to include whether an appeal to a July 1992 
rating decision was timely filed.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977.

This matter came to the Board of Veterans' Appeals (Board) 
following a July 1992 rating decision.  The Board notes that 
the RO, in an October 1996 rating decision, found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a nervous disorder 
as an appeal following the issuance of a January 22, 1996 
statement of the case had not been received.  The veteran and 
his representative appeared before a hearing officer at a 
hearing at the RO in August 1997.  In November 1999, the 
Board remanded the case to the RO for adjudication of the 
issue of whether the July 1992 rating decision was final to 
include the issue of whether a timely appeal to such rating 
had been received.  The RO, in a March 2000 rating decision 
determined that the July 1992 decision was final as a timely 
appeal was not of record.  The veteran appealed this 
decision.  The case has been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  The RO, in July 1992 rating decision, denied service 
connection for a neuropsychiatric disorder.  The veteran was 
informed of this decision by correspondence dated August 14, 
1992.

2.  The veteran's Notice of Disagreement to the July 1992 
decision was received in May 1993.

3.  The RO continued this denial in a February 1994 rating 
decision, of which he was informed of by a March 8, 1994 
letter.  On January 22, 1996, a Statement of the Case was 
mailed to the veteran.

4.  The veteran submitted a copy of a VA Form 9, substantive 
appeal, dated January 25, 1996 with a SDVA Transmittal Sheet 
date stamped as received at the RO on January 29, 1996.

5.  The veteran reported that he was treated for psychiatric 
difficulties while on active duty.

6.  Schizophrenia and bipolar disorder have been diagnosed.  

7.  The veteran's schizophrenia has been linked by medical 
opinion to active service. 


CONCLUSIONS OF LAW

1.  The veteran's substantive appeal was timely filed.  38 
U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 1999); 38 C.F.R. §§  
20.302(b), 20.305 (1999).

2.  The claim of entitlement to service connection for a 
neuropsychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of finality of the July 1992 rating decision on the 
basis of lack of receipt of a timely appeal directly affects 
the determination as to whether the issue before the Board is 
service connection for a neuropsychiatric disorder to include 
schizophrenia or new and material evidence to reopen a claim 
for service connection.  Therefore, the Board must first 
address the issue of whether a timely appeal to the July 1992 
rating decision was received. 


I.  Timeliness of appeal

In a July 1992 rating decision, the RO denied service 
connection for a neuropsychiatric disorder.  The decision 
letter was mailed on August 14, 1992.  The veteran's notice 
of disagreement to this issue was received in May 1993.  
Additional medical evidence was also received.  In a February 
1994 rating decision, the RO denied service connection for a 
nervous disorder diagnosed as paranoid schizophrenia.  A 
subsequent decision letter was mailed on March 8, 1994.  The 
RO issued a Statement of the Case addressing this issue on 
January 22, 1996.  

The veteran submitted additional evidence in August 1996.  
The RO, in an October 1996 rating decision, determined that a 
formal appeal to the January 22, 1996 Statement of the Case 
had not been timely received.  Thus, the RO determined that 
the July 1992 and February 1994 rating decisions were final 
and that new and material evidence must be submitted to 
reopen the claim. 

In October 1996, the veteran submitted a copy of a VA Form 
dated on January 25, 1996 along with a SDVA Transmittal Sheet 
indicating submission of a VA Form 9 and a VA Form 21-22, 
appointment of representative, dated January 25, 1996, with a 
date stamp indicating receipt by the RO on January 29, 1996.  
The VA Form 21-22, signed by the veteran on January 25, 1996 
also has a date stamp indicating receipt at the RO on January 
29, 1996. 

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the decision being appealed, whichever period ends later.  
The date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 C.F.R. § 20.302(b) (1999).  A 
response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305(a) (1999).

In the instant case, the veteran was notified of the adverse 
rating decisions by correspondence dated August 14, 1992 and 
March 8, 1994.  His initial notice of disagreement was 
received in May 1993, and a Statement of the Case was issued 
to the veteran on January 22, 1996.  As more than 1 year had 
passed after the mailing of the notification of the decision, 
the substantive appeal must have been filed by March 22, 
1996, 60 days from the date that the RO mailed the Statement 
of the Case.  Evidence of record reveals that a January 25, 
1996 SDVA Transmittal Sheet indicating that a VA Form 9 was 
submitted was date stamped received by the RO on January 29, 
1996.  The RO attempted to locate the original VA Form 9; 
however, the original was not found.  In view of the evidence 
of record, including the original VA Form 21-22 date stamped 
on January 29, 1996 and the copy of the transmittal sheet 
indicating that both a VA Form 9 and 21-22 were submitted, 
the Board finds that the substantive appeal was received on 
January 29, 1996.  Therefore, the Board concludes that the 
substantive appeal to the January 22, 1996 statement of the 
case was filed in a timely fashion.   

Accordingly, the July 1992 rating decision was not final and 
thus, the issue before the Board is entitlement to service 
connection for a neuropsychiatric disorder.

II.  Service connection

The veteran contends that he is entitled to service 
connection for a neuropsychiatric disorder, variously 
diagnosed, with diagnoses including bipolar disorder and 
schizophrenia.  It is necessary to determine if he has 
submitted a well grounded claim.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

At his enlistment examination in February 1974, the veteran 
reported that he had undergone psychiatric evaluations for 
home and school problems and was taking Valium.  The examiner 
noted that the veteran had taken Valium for anxiety, but that 
this was not considered disabling.  Service medical records 
contain no complaints, findings, or diagnoses of a 
neuropsychiatric disorder to include schizophrenia.  

Private medical records show psychiatric counseling by 
J.R.C., M.D., from October 1978 to July 1986.  The veteran 
reported that he had seen a private psychiatrist and a 
military psychiatrist.  Private medical records from October 
1978 to March 1984 indicate a diagnosis of depression and 
some paranoia.  In February 1993 and October 1997 letters, 
the veteran's private psychiatrist, J.T.R., M.D., reported 
that he had treated the veteran from 1987 to 1991 for 
paranoid schizophrenia and schizoaffective disorder.  
According to Dr. R., based on the history provided by the 
veteran, it would appear that his difficulties began as 
agoraphobia while in the military and that he became 
psychotic prior to his discharge from service. 

In an August 1997 letter, the veteran's mother stated that 
the veteran had a nervous breakdown during service and became 
paranoid and withdrawn after service.  According to the 
veteran's mother, the veteran saw 3 military psychiatrists 
while he was on active duty and that she spoke on the 
telephone with one of the doctors.

The Board finds that such evidence establishes a well 
grounded claim of entitlement to service connection for a 
neuropsychiatric disorder.  


ORDER

The substantive appeal, received in January 29, 1996, was 
timely.  The claim of entitlement to service connection for a 
neuropsychiatric disorder is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
neuropsychiatric disorder is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board observes that during his 1974 service enlistment 
examination, the veteran indicated that he had been 
prescribed Valium for anxiety.  However, there are no medical 
records of any treatment prior to service in the claims file.  
Moreover, the veteran has consistently contended that he was 
treated for neuropsychiatric complaints during service in 
May/June 1974 while in food service school possibly at Fort 
Sheridan near Chicago; at the New London, Connecticut Naval 
Hospital during fall/winter 1975, and by a Dr. Childs at 
Yokuska (Yokosuka?) Naval Base while in Yokohama, Japan 
during the fall/winter 1976.  The veteran noted that although 
he was in the Army he was often treated at naval facilities 
due to his location.  The Board notes that the RO only 
requested service medical records on one occasion.  The 
veteran has argued that mental health records are 
occasionally kept by the military hospital separate from the 
veteran's medical record.  

In Hayre v. West, 188 F.3rd 1327 (Fed. Cir 1999), the United 
Court of Appeals for the Federal Circuit held that where 
there is a breach of the duty to assist in which the VA made 
a single request (and failed to obtain) pertinent service 
medical records, specifically requested by the veteran, and 
failed to provide the veteran with notice explaining the 
deficiency, the claim did not become final for purposes of 
appeal.

Finally, in his letter of October 1997, Dr. R. stated that 
"admission work- ups that were dictated at Mobile Infirmary 
and Doctors Hospital in Mobile" would contain information 
relevant to the claim.  The RO should take the necessary 
steps to obtain these records.

The record has raised questions as to the relationship of the 
current psychiatric disorder to the veteran's period of 
active service.  In order to answer those questions the 
afore- mentioned records should be requested.  Additionally, 
the veteran should be examined and the examiner should be 
asked to render an opinion as to the origins of the veteran's 
current psychiatric disability.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
and request the name(s) of the private 
physician(s) who treated him prior to 
service.  After obtaining the necessary 
authorizations, the RO should contact 
the physician(s) and request copies of 
the veteran's treatment records.

2.  The RO should make another attempt 
to secure the veteran's service medical 
records including all mental health 
records.  The RO should use all 
available resources, to include the 
assistance of the National Personnel 
Records Center (NPRC) and the Department 
of the Army, to obtain any of the 
veteran's service medical and 
hospitalization records not already 
associated with the claims folder.  
Specific requests should be directed to 
the facilities mentioned.  This should 
specifically include any service medical 
records dated during the veteran's 
period of service, to specifically 
include records of treatment for the 
veteran's psychiatric problems at Fort 
Sheridan, and at Naval facilities in New 
London, Connecticut, and in Yokohama 
Japan.  If the veteran's records are not 
available, the NPRC and the Army should 
state that and that fact should clearly 
be documented in the claims file.

3.  The RO should take the necessary 
steps to obtain the records referred to 
by Dr. R. in his letter of October 1997: 
the "admission work- ups that were 
dictated at Mobile Infirmary and Doctors 
Hospital in Mobile".

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for VA psychiatric examination 
to determine the nature and relationship 
to service of all acquired psychiatric 
disorders present.  The claims file must 
be made available to the examiner.  Any 
indicated tests or studies should be 
performed.  Following the examination, 
the examiner should answer the following 
questions: (1) If an acquired 
psychiatric disorder is present, did the 
disorder exist prior to service; (2) If 
the disorder pre- existed service, did 
it increase in severity during service, 
and, if so, was any increase in severity 
beyond the natural progress of the 
disorder; (3) If a psychiatric disorder 
did not pre- exist service, is it at 
least as likely as not that the disorder 
was first manifested in service, or, in 
the case of psychosis, within one year 
of discharge from service; and (4) Was 
it is at least as likely as not that an 
acquired psychiatric disorder was caused 
by his service?  The rationale for the 
opinions should be set forth.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





 



